DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 44 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 44 infers that the AI engine recognizes a spending pattern on a credit or debit card and can establish a link between the spending in the credit card and food intake in the body of the spender.  However, the claim does not define any structure or algorithmic methodology to link spending with food intake.  It appears that the claim is missing an essential link in the step of recognizing a pattern because an individual could spend money in food for a friend, a sick parent, or to store in a refrigerator, and not necessarily for immediate consumption.  Therefore, the claim needs to be more specific as to the link between spending in food and food intake of a particular individual.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 35, 38, 40, 41, 42, 43, and 50-51 are rejected under 35 U.S.C. 103 as being unpatentable over Mensinger et al. (US 9,143,569; hereinafter “Mensinger”) in view of Buckley (US 10,572,632). 
    PNG
    media_image1.png
    508
    535
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    539
    543
    media_image2.png
    Greyscale

In relation to claims 35, 38, 40, 41, and 50-51, Mensinger shows in figures 3 and 5B, an apparatus for delivering insulin capable of receiving glucose data from a glucose sensor (320, 550), wellness data from an accelerometer (324), external data such as global positioning system (GPS) 

    PNG
    media_image3.png
    508
    670
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    757
    477
    media_image4.png
    Greyscale

	Buckley shows in figure 1, (1) means for receiving, at an insulin adjustment platform [controller], current blood glucose data associated with the patient from a continuous glucose monitoring unit; (2) means for capturing, by a camera, an image in substantially real time; (3) means for executing, by an adjustment engine, an artificial intelligence algorithm to identify at least one probable food item within the captured image; (4) means for automatically determining and displaying a default carbohydrate parameter associated with the at least one probable food item via an augmented reality interface;       (5) means for interacting with the patient via the augmented reality interface to adjust the default carbohydrate parameter; and (6) means for transmitting data associated with the adjusted default carbohydrate parameter to an insulin delivery unit associated with the patient.
because the AI engine/algorithm would have provided computerized ways to efficiently and accurately facilitate the use of an augmented reality interface and real-time glucose data to control an insulin delivery device [see Buckley; starting in column 2, starting in line 3].
	In relation to claim 42, Mensinger utilizes current data [as described above] and historical data.  In column 26, starting in line 10, Mensinger states “[i]n one exemplary embodiment, the sensor electronics module 12 is able to transmit historical data to a PC or other computing device for retrospective analysis by a patient and/or physician.”  
	In relation to claim 43, Buckley shows in figure 1, an AI engine (155) located remotely from the insulin infusion pump.
7.	Claim 36, 37, 39, 45, 46, 47, 48, 49, 52, 53, and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Mensinger et al. (US 9,143,569; hereinafter “Mensinger”) in view of Buckley (US 10,572,632) and in further view of Lu (US 2020/0063176) or Isaacson (US 2019/0070402).
                                                            
    PNG
    media_image5.png
    694
    635
    media_image5.png
    Greyscale

In relation to claims 36, 37, 48, 49, 52 and 53, Mensinger does not disclose multiple reservoirs having multiple types of insulin.  However, in figure 1 above, Lu shows an infusion system having three reservoirs/delivery systems to infuse insulin (14), glucagon (13), and glucose (15).  Accordingly, for an artisan skilled in the art, modifying the infusion system disclosed by Mensinger with multiple reservoirs to infuse various types of insulin, as taught by Lu, would have been considered obvious in view of the demonstrated conventionality of this particular enhancement.  Moreover, the artisan would have been motivated to make the modification because the infusion of various types of insulin would have enhanced the capabilities of the system to control the glucose level of the patient or individual using the system.  

    PNG
    media_image6.png
    241
    648
    media_image6.png
    Greyscale

In relation to claims 39 and 45, Mensinger does not disclose the capability of determining the age of a port used to connect the infusion system to the patient.  However, in figure 1 above, Isaacson shows a catheter port (10) “configured to communicate with the external device to record a date, a time, and a patient's name, for example.  An external database is used to track a therapy time and/or a replacement time”.  Based on the above information, the port disclosed by Isaacson is capable of determining the age of the port or time deployed in the body.  Accordingly, for an artisan skilled in the art, modifying the infusion system disclosed by Mensinger with an intelligent port capable of providing the infusion system port information, as taught by Isaacson, would have been considered obvious in because the active identification provided by the port could have been used to prompt healthcare workers to take appropriate action when alerted, e.g., remove or provide maintenance of catheter [see Isaacson; paragraph 0037].
In relation to claim 46, Mensinger shows in figure 3, an accelerometer capable of determining movement [exercise]. Buckley discloses a system that takes pictures of food to determine the dietary effects of insulin infusion.  
In relation to claim 47, Buckley shows in figure 1, a continuous glucose sensor capable of determining the impact of insulin infusion in the body and reporting the a continuous glucose value signal to the AI engine to adapt the amount of insulin used during infusion.
In relation to claim 54, Mensinger shows in figures 11-13, a user interface to manually enter information.
Claim 44 is are rejected under 35 U.S.C. 103 as being unpatentable over Mensinger et al. (US 9,143,569; hereinafter “Mensinger”) in view of Buckley (US 10,572,632) and in further view of Lu (US 2020/0063176) or Isaacson (US 2019/0070402) and in further view of Chereshnev (US 2021/0232412A1).
Mensinger does not disclose an AI engine capable of tracking credit card information to recognize patterns of spending related to food.  However, Chereshnev demonstrates the conventionality of using artificial intelligence to detect patterns in credit card spending relate to nutritional intake.  In paragraph 0028, Chereshnev explicitly states: “the system can employ artificial intelligence generated policies that are customized to a respective user and can utilize respective facts of the user alongside recommended patterns to influence slave device behaviors via dynamically changing slave devices policies based on the recommended patterns and facts.  For instance, the master device can access the daily data (e.g., from credit card information, other sources) as to what meals a user had during the day and couple that fact with a recommended pattern of daily nutritional intake for the user.  As such, if the user consumed a very ferritin-rich meal that day, the master device can exchange such information with a slave device that is a smart refrigerator such that the smart fridge can implement a nutrition policy that executes a warning on the smart refrigerator display that renders a warning that the user is advised to avoid high ferritin foods for the remainder of the day due to satisfying his daily allotment.”  Accordingly, for an artisan skilled in the art, modifying the infusion system disclosed by Mensinger with an AI engine capable of detecting credit card spending related to food intake, as taught by Chereshvev, would have been considered obvious in view of the demonstrated conventionality of this particular AI enhancement.  Moreover, the artisan would have been motivated to make the modification because the AI engine would have been able to provide a link between credit card spending and food consumption, and therefore, positively influence the algorithm to determine insulin infusion.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A MENDEZ whose telephone number is (571)272-4962.  The examiner can normally be reached on Mon-Fri 7:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nathan price can be reached at 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 




Respectfully submitted,

/MANUEL A MENDEZ/              Primary Examiner, Art Unit 3783